Case 6:20-cv-00473-ADA Document 71-3 Filed 02/05/21 Page 1 of 4




        EXHIBIT 29
Case 1:20-cv-01228-CFC
      Case 6:20-cv-00473-ADA
                        Document
                             Document
                                 24 Filed
                                       71-3
                                          01/20/21
                                             Filed 02/05/21
                                                    Page 1 ofPage
                                                              3 PageID
                                                                  2 of 4#: 1349




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND
DEVELOPMENT,
                                             C.A. No. 20-1228-CFC
                    Plaintiff,               C.A. No. 20-1229-CFC
                                             C.A. No. 20-1231-CFC
       v.                                    C.A. No. 20-1232-CFC
                                             C.A. No. 20-1233-CFC
XILINX, INC.,

                    Defendant.


       DECLARATION OF STUART A. SHANUS IN SUPPORT OF
               PLAINTIFF WSOU INVESTMENTS, LLC
         d/b/a BRAZOS LICENSING AND DEVELOPMENT’S
       OPPOSITION TO XILINX, INC.’S MOTION TO TRANSFER


      I, Stuart A. Shanus, hereby declare and state as follows:

      1.    I currently serve as President of WSOU Investments, LLC d/b/a

Brazos Licensing and Development (“WSOU”), in Waco, Texas. I have been

President of WSOU since in or about August 2017.

      2.    I submit this Declaration in Support of WSOU’s Opposition to

Defendant Xilinx, Inc.’s (“Xilinx”) Motion to Transfer Venue Pursuant to 28

U.S.C. § 1404. The statements set forth below are true and correct to the best of

my knowledge and belief based upon information available to WSOU and, if called

to do so, I could and would testify competently as to the same.
Case 1:20-cv-01228-CFC
      Case 6:20-cv-00473-ADA
                        Document
                             Document
                                 24 Filed
                                       71-3
                                          01/20/21
                                             Filed 02/05/21
                                                    Page 2 ofPage
                                                              3 PageID
                                                                  3 of 4#: 1350




      3.     WSOU is a limited liability company that is incorporated in Delaware.

WSOU has been incorporated in Delaware since July 2017. WSOU’s principal

place of business is located at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

      4.     WSOU is the assignee of all right, title, and interest in U.S. Patent

Nos. 6,784,653, 7,068,950, 7,613,938, 7,903,971, and 9,312,838 (collectively,

“Patents-in-Suit”).

      5.     WSOU’s documents concerning the Patents-in-Suit and its business

operations are located in or accessible from its Waco office as well as the office of

WSOU’s vendor, Network Consultants, located at 703 Willow Grove Road, Waco,

Texas 76712.

      6.     The WSOU representatives most knowledgeable about WSOU’s

licensing practices include Craig Etchegoyen and me. He and I are willing to

appear for trial in Wilmington, Delaware.

      7.     WSOU does not maintain any offices, facilities, or employees in the

Northern District of California.

      I hereby declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct to the best of my knowledge,

information, and belief, formed after reasonable inquiry under the circumstances.

      Executed on the 20th day of January, 2021.




                                          2
Case 1:20-cv-01228-CFC
      Case 6:20-cv-00473-ADA
                        Document
                             Document
                                 24 Filed
                                       71-3
                                          01/20/21
                                             Filed 02/05/21
                                                    Page 3 ofPage
                                                              3 PageID
                                                                  4 of 4#: 1351




                                      3
